Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

EDMARK AUTO, INC. an Idaho |
corporation; and CHALFANT CORP., Case No. 1:15-cv-00520-BLW
and Idaho corporation,

Plaintiffs, SPECIAL VERDICT FORM

VS.

ZURICH AMERICAN INSURANCE
COMPANY, a New York corporation;
and UNIVERSAL UNDERWRITERS
SERVICE CORPORATION, a
~ Delaware corporation,

Defendants.

 

 

_ We, the jury, respond unanimously to the special interrogatories as follows:
Fraud by Inducement Claims

For instruction on the elements of a fraud by inducement claim see
Instruction 23.

Question 1: Do you find by clear and convincing evidence that Defendants
fraudulently induced Edmark to enter into the DDRA Addendums?

X

YES NO

SPECIAL VERDICT FORM - 1

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 2 of 7

Question 2: Do you find by clear and convincing evidence that Defendants
fraudulently induced Edmark to enter into additional contracts after Edmark
entered into the DDRA Addendums? .

YES. NO
Question 3: Do you find by clear and convincing evidence that Defendants
fraudulently induced Chalfant to enter into the DDRA Addendums?

KX

YES NO

Question 4: Do you find by clear and convincing evidence that Defendants
fraudulently induced Chalfant to enter into additional contracts after Chalfant
entered into the DDRA Addendums?

YES NO
Breach of Contract Claims

For instruction on these claims, including the elements of a breach
of contract claim and the covenant of good faith and fair dealing,
see Instructions 16, 17, and 18. For instruction on the elements of
Dealers’ material breach affirmative defense see Instruction 19.
For instruction on the elements of Dealers’ and Defendants’

waiver by estoppel affirmative defenses see Instruction 20.

Dealers’ Breach of Contract Claims
Question 5: Do you find by a preponderance of the evidence that Defendants

breached the DDRA Addendums with Edmark by failing to comply with (1) the
terms of the agreement, or (2) the implied covenant of good faith and fair dealing?

iy

YES NO

SPECIAL VERDICT FORM - 2

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 3 of 7

Question 6: Do you find by a preponderance of the evidence that Defendants
breached the DDRA Addendums with Chalfant by failing to comply with (1) the
terms of the agreement, or (2) the implied covenant of good faith and fair dealing?

xX

YES NO
Universal’s Breach of Contract Counterclaims

Question 7: Do you find by a preponderance of the evidence that Edmark breached
the DDRA Addendums with Universal by failing to comply with (1) the terms of
the agreement, or (2) the implied covenant of good faith and fair dealing?

X

YES” , NO

Question 8: Do you find by a preponderance of the evidence that Chalfant
breached the DDRA Addendums with Universal by failing to comply with (1) the
terms of the agreement, or (2) the implied covenant of good faith and fair dealing?

_ _X
YES NO

Fraud by Misrepresentation and Fraud by Concealment Claims

For instruction on the elements of a fraud by misrepresentation claim —
and a fraud by concealment claim see Instructions 21 and 22.

Question 9: Do you find by clear and convincing evidence that Defendants
committed fraud either by misrepresenting facts to Chalfant or concealing facts
from Chalfant?

YES NO.

SPECIAL VERDICT FORM - 3

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 4 of 7

Question 10: Do you find by clear and convincing evidence that Defendants
committed fraud either by misrepresenting facts to Edmark or concealing facts
from Edmark?

fs a
YES — NO

Unfair Business Practice Claims

For instruction on the elements of a claim for unfair business practices
see Instruction 24.

Question 11: Do you find by a preponderance of the evidence that Defendants
engaged in unfair business practices in their relationship with Chalfant?

YES : NO

Question 12: Do you find by a preponderance of the evidence that Defendants
engaged in unfair business practices in their relationship with Edmark?

X

YES NO
Fiduciary Duty Claims

For instruction on the elements of a breach of fiduciary duty claim see
Instruction 26. As I previously instructed you, you are to accept as
proven that Defendants owed Edmark and Chalfant a fiduciary duty as
described in Instruction 25.

Question 13: Do you find by a preponderance of the evidence that Defendants
breached the fiduciary duty they owed to Chalfant?

_X

YES NO

SPECIAL VERDICT FORM - 4

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 5 of 7

Question 14: Do you find by a preponderance of the evidence that Defendants
breached the fiduciary duty they owed to Edmark?

X

YES © NO

Calculation of Damages

For instruction on the appropriate measure of damages for a breach of

contract claim see Instruction 28.

Question 15: If you answered “Yes” to Question 5, what is the total amount of
damages attributable to the Defendants’ breach of the DDRA Addendums with
Edmark? If you answered “No” to Question 5, do not answer this question.

Amount: $ isl!) OOD

Question 16: If you answered “Yes” to Question 6, what is the total amount of
damages attributable to the Defendants’ breach of the DDRA Addendums with
Chalfant? If you answered “No” to Question 6, do not answer this question.

 

ren
Amount: $ Ld 60D —

- Question 17: If you answered “Yes” to Question 7, what is the total amount of
damages attributable to Edmark’s breach of the DDRA Addendums with
Universal? If you answered “No” to Question 7, do not answer this question.

Amount: $

Question 18: If you answered “Yes” to Question 8, what is the total amount of
damages attributable to Chalfant’s breach of the DDRA Addendums with
Universal? If you answered “No” to Question 8, do not answer this question.

Amount: $

SPECIAL VERDICT FORM - 5

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 6 of 7

For instruction on the measure of damages for the fraudulent
inducement, fraud, unfair business practices, and breach of fiduciary
duty claims see Instruction 29.

Question 19: If you answered “Yes” to Question 3, 4, 9, 11, or 13, what is the total
amount of damages attributable to Defendants for (1) fraudulently inducing
Chalfant (2) defrauding Chalfant, (3) using unfair business practices during their
relationship with Chalfant, or (4) breaching the fiduciary duty they owed Chalfant?
If you answered “No” to Questions 3, 4, 9, 11, and 13 , do not answer this
question.

Amount: $ \ 5 Wiv\\\ory

Question 20: If you answered “Yes” to Question 1, 2, 10, 12, or 14, what is the

total amount of damages attributable to Defendants for (1) fraudulently inducing

Edmark (2) defrauding Edmark, (3) using unfair business practices during their

relationship with Edmark, or (4) breaching the fiduciary duty they owed Edmark?

If you answered “No” to Questions 1, 2, 10, 12, of M4, do not answer this question.
ANA

Amount: $ L ‘5 wai Ne)

SPECIAL VERDICT FORM - 6

 
Case 1:15-cv-00520-BLW Document 321 Filed 06/21/19 Page 7 of 7

Malicious, Fraudulent, Oppressive, or Outrageous Conduct

For instruction on the requirements for finding malicious, fraudulent,
oppressive, or outrageous conduct see Instruction 31.

Question 21; If you, the jury, found that Defendants’ conduct constituted fraud by
inducement, breach of contract, fraud by concealment, fraud by misrepresentation,
breach of fiduciary duty, or an unfair business practice, was that conduct an
extreme deviation from reasonable standards of conduct and malicious, fraudulent,
oppressive, or outrageous?

X

YES NO

 

 

Have your foreperson sign and date the Special Verdict Form and advise the bailiff
that you are done.

 

Sune 21, O11 _
Dated FOREPERSON

SPECIAL VERDICT FORM - 7

 
